Citation Nr: 1417879	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Veteran's income is a bar to the receipt of nonservice-connected pension benefits with special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which has jurisdiction over all pension claims.

In February 2013, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At issue is the Veteran's financial eligibility for a benefit to which he is otherwise legally entitled.  To make such determination, calculations must be performed based on specific financial information.  As such, it is critical to the Board's review that the accuracy of both the underlying figures and the mathematical results be verified.  At present, only some of the information on which the RO's calculations were based is included in the claims file and there is no discussion of the discrepancies between the figures submitted by the Veteran and those used by the RO in calculating income.  Without this information, the Board will be unable to provide a proper rationale for its decision that may be understood by the Veteran, his representative, and VA.  A remand is therefore in order to gather all of the pertinent information and associate it with the claims file. 


Accordingly, the case is REMANDED for the following action:

1. Obtain from the Veteran statements regarding his financial status, specifically income and allowable medical expenses, for the years 2006 to 2013.  If the statements for this time frame already exist, associate them with the claims file.

2. Incorporate into the claims file the financial records and information used to obtain each of the figures listed in the November 2007 decisional letter, to specifically include that of "Gross annual Social Security," "Medical expense deduction," and "5% VA medical deductible."  To the extent that any of these figures differ from figures provided by the Veteran, an explanation of such discrepancies should be provided.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



